
	

114 HR 695 IH: Healthy Forest Management and Wildfire Prevention Act
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Tipton (for himself, Mr. Benishek, Mr. Amodei, Mrs. Lummis, Mr. Stewart, Mr. Pearce, Mr. Issa, Mr. Zinke, Mr. Labrador, Mr. Costa, Mr. Gosar, Mr. Thompson of Pennsylvania, Mr. Cook, Mr. Lamborn, and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To address the bark beetle epidemic, drought, deteriorating forest health conditions, and high risk
			 of wildfires on National Forest System land and land under the
			 jurisdiction of the Bureau of Land Management by expanding authorities
			 established in the Healthy Forest Restoration Act of 2003 to provide
			 emergency measures for high-risk areas identified by such States, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Healthy Forest Management and Wildfire Prevention Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Congressional declaration of bark beetle epidemic, drought, deteriorating forest health
			 conditions, and high risk of wildfires in States as imminent threat.
					Sec. 4. State designation of high-risk areas of National Forest System and public lands.
					Sec. 5. Designation of high-risk areas by the Secretary concerned.
					Sec. 6. Use of emergency hazardous fuels reduction projects for high-risk areas.
					Sec. 7. Applicability of expedited procedures and authorities of Healthy Forests Restoration Act of
			 2003 to emergency hazardous fuels reduction projects.
					Sec. 8. Authorized duration of stewardship end result contracting project contracts.
				
 2.DefinitionsIn this Act: (1)Emergency hazardous fuels reduction projectThe term emergency hazardous fuels reduction project means a project or activity carried out in a high-risk area to address the bark beetle epidemic, drought, or deteriorating forest health conditions and the resulting imminent risk of devastating wildfires.
 (2)High-risk areaThe term high-risk area means an area of National Forest System land or public lands identified under section 4 as an area suffering from the bark beetle epidemic, drought, or deteriorating forest health conditions, with the resulting imminent risk of devastating wildfires, or otherwise at high risk for bark beetle infestation, drought, or wildfire.
 (3)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (4)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
 (5)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to the National Forest System; and
 (B)the Secretary of the Interior, with respect to public lands. (6)The term State means any of the several States containing National Forest System land or public lands. The term includes the Commonwealth of Puerto Rico.
			3.Congressional declaration of bark beetle epidemic, drought, deteriorating forest health conditions,
 and high risk of wildfires in States as imminent threatCongress hereby declares that the bark beetle epidemic, drought, and deteriorating forest health conditions on National Forest System land and public lands in the States, with the resulting imminent risk of devastating wildfires that pose a significant threat to the economic stability of communities in the affected areas and the health, safety, and well-being of residents, firefighters, and visitors to the areas, is an imminent threat within the meaning of section 294.12(b)(1) of title 36, Code of Federal Regulations (2002 Edition) and any existing or pending roadless area management rule applicable to a State.
		4.State designation of high-risk areas of National Forest System and public lands
 (a)Designation authorityThe Governor of a State may designate high-risk areas of the National Forest System and public lands in the State for the purposes of addressing—
 (1)deteriorating forest health conditions in existence as of the date of the enactment of this Act due to the bark beetle epidemic or drought, with the resulting imminent risk of devastating wildfires; and
 (2)the future risk of insect infestations or disease outbreaks through preventative treatments to improve forest health conditions.
 (b)ConsultationIn designating high-risk areas, the Governor of a State shall consult with county government from affected counties and with affected Indian tribes.
 (c)Exclusion of certain areasThe following National Forest System land or public lands may not be designated as a high-risk area:
 (1)A component of the National Wilderness Preservation System. (2)A National Monument.
 (d)Standards for designationDesignation of high-risk areas shall be consistent with standards and guidelines contained in the land and resource management plan or land use plan for the unit of the National Forest System or public lands for which the designation is being made, except that the Secretary concerned may modify such standards and guidelines to correspond with a specific high-risk area designation.
 (e)Time for initial designationsThe first high-risk areas should be designated not later than 60 days after the date of the enactment of this Act but may be designated at any time consistent with subsection (a).
 (f)Duration of designationThe designation of a high-risk area in a State shall expire 20 years after the date of the designation, unless earlier terminated by the Governor of the State.
 (g)RedesignationThe expiration of the 20-year period specified in subsection (f) does not prohibit the Governor from redesignating an area of the National Forest System land or public lands as a high-risk area under this section if the Governor determines that the area of National Forest System land or public lands continues to be subject to the terms of this section.
 (h)Recognition of valid and existing rightsThe designation of a high-risk area shall not be construed to limit or restrict— (1)access to National Forest System land or public lands included in the area for hunting, fishing, and other related purposes; or
 (2)valid and existing rights regarding the National Forest System land or public lands. 5.Designation of high-risk areas by the Secretary concerned (a)Designation authorityThe Secretary concerned may designate high-risk areas of the National Forest System and the public lands for the purposes of addressing—
 (1)deteriorating forest health conditions in existence as of the date of the enactment of this Act due to the bark beetle epidemic or drought, with the resulting imminent risk of devastating wildfires; and
 (2)the future risk of insect infestations or disease outbreaks through preventative treatments to improve forest health conditions.
 (b)ConsultationIn designating high-risk areas, the Secretary concerned shall consult with Governors of affected States, county government from affected counties, and with affected Indian tribes.
 (c)Exclusion of certain areasThe following National Forest System land or public lands may not be designated as a high-risk area:
 (1)A component of the National Wilderness Preservation System. (2)A National Monument.
 (d)Standards for designationDesignation of high risk areas shall be consistent with standards and guidelines contained in the land and resource management plan or land use plan for the unit of the National Forest System or public lands for which the designation is being made, except that the Secretary concerned may modify such standards and guidelines to correspond with a specific high-risk area designation.
 (e)Time for initial designationsThe first high-risk areas should be designated not later than 60 days after the date of the enactment of this Act but may be designated at any time consistent with subsection (a).
 (f)Duration of designationThe designation of a high-risk area in a State shall expire 20 years after the date of the designation, unless earlier terminated by the Secretary concerned.
 (g)RedesignationThe expiration of the 20-year period specified in subsection (f) does not prohibit the Secretary concerned from redesignating an area of the National Forest System or public lands as a high-risk area if the Secretary determines that the National Forest System land or public lands continues to be subject to the terms of this section, except that such redesignation is subject to consultation with Governors from affected States, county government from affected counties, and affected Indian tribes.
 (h)Recognition of valid and existing rightsThe designation of a high-risk area shall not be construed to limit or restrict— (1)access to National Forest System land or public lands included in the area for hunting, fishing, and other related purposes; or
 (2)valid and existing rights regarding the National Forest System land or public lands. 6.Use of emergency hazardous fuels reduction projects for high-risk areas (a)Project proposals (1)Proposals authorizedUpon designation of a high-risk area in a State, the Governor of the State may provide for the development of proposed emergency hazardous fuels reduction projects for the high-risk area. The Secretary concerned also may develop emergency hazardous fuels reduction projects.
 (2)Project criteriaIn preparing proposed emergency hazardous fuels reduction projects, the Governor of a State and the Secretary concerned shall—
 (A)take into account managing for rights of way, protection of watersheds, protection of wildlife and endangered species habitat, safe-guarding water resources, and protecting local communities from wildfires; and
 (B)emphasize activities that thin the forest to provide the greatest health and longevity of the forest.
 (b)ConsultationIn preparing proposed emergency hazardous fuels reduction projects, the Governor of a State shall consult with county government from affected counties, and with affected Indian tribes. If the Secretary concerned develops a proposal, the Secretary concerned shall consult with the Governor of the affected State, county government from affected counties, and affected Indian tribes.
 (c)Submission and implementationThe Governor of a State shall submit proposed emergency hazardous fuels reduction projects to the Secretary concerned for implementation.
			(d)Implementation of projects
 (1)State proposed projectsThe Secretary concerned shall implement hazardous fuels reduction projects proposed by Governors within 60 days of the date on which the Secretary receives the proposal.
 (2)Secretary proposed projectsThe Secretary concerned shall implement hazardous fuels reduction projects proposed by the Secretary concerned within 60 days of the date on which the proposal is finalized.
				7.Applicability of expedited procedures and authorities of Healthy Forests Restoration Act of 2003 to
			 emergency hazardous fuels reduction projects
 (a)ApplicabilitySubject to subsections (b) through (e), title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.) (including the environmental analysis requirements of section 104 of that Act (16 U.S.C. 6514), the special administrative review process under section 105 of that Act (16 U.S.C. 6515), and the judicial review process under section 106 of that Act (16 U.S.C. 6516)), shall apply to all emergency hazardous fuels reduction projects developed under section 6.
 (b)Required modificationsIn applying title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.) to emergency hazardous fuels reduction projects, the Secretary concerned shall make the following modifications:
 (1)The authority shall apply to the entire high-risk area, including land that is outside of a wildland-urban interface area or that does not satisfy any of the other eligibility criteria specified in section 102(a) of that Act (16 U.S.C. 6512(a)).
 (2)All projects and activities of the Secretary concerned, including necessary connected actions (as described in section 1508.25(a)(1) of title 40, Code of Federal Regulations), of the emergency hazardous fuels reduction project shall be deemed to be an authorized hazardous fuel reduction project for purposes of applying the title.
 (3)The Secretary is not required to study, develop, or describe more than the proposed agency action and a no-action alternative in the environmental assessment or environmental impact statement prepared pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for an emergency hazardous fuels reduction project, except that, if an at-risk community has adopted a community wildfire protection plan (as defined in section 101(3) of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511(3))) that includes the land covered by the proposed agency action, but the proposed agency action does not implement the recommendations in the plan regarding the general location and basic method of treatments, the Secretary shall evaluate the recommendations in the plan as an additional alternative to the proposed agency action.
 (c)Forest management plansAll projects and activities carried out as part of an emergency hazardous fuels reduction project in a designated high-risk area shall be consistent with standards and guidelines contained in the land and resource management plan or land use plan for the unit of the National Forest System or public lands for which the designation is made, except that the Secretary concerned may modify such standards and guidelines to correspond with a specific high-risk area designation.
 (d)Retention of NEPA responsibilitiesAny decision required to be made under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to any project or activity to be carried out as part of an emergency hazardous fuels reduction project in a high-risk area shall not be delegated to a State forester or any other officer or employee of the State in which the emergency hazardous fuels reduction project will be carried out.
 (e)Categorical exclusionIf a project or activity to be carried out as part of an emergency hazardous fuels reduction project in a high-risk area involves the removal of insect-infected trees or other hazardous fuels within 500 feet of utility or telephone infrastructure, campgrounds, roadsides, heritage sites, recreation sites, schools, or other infrastructure, the project or activity is categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) so long as the project or activity is otherwise conducted consistently with agency and departmental procedures and the applicable land and resource management plan or land use plan.
 8.Authorized duration of stewardship end result contracting project contractsSection 604(d)(3)(B) of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6591c(d)(3)(B)) is amended by striking 10 years and inserting 20 years.
		
